International Game Technology

Deferred Compensation Plan (Applicable to Post-2004 Deferrals)

Master Plan Document







Copyright © 2007
By Clark Consulting, Inc.
All Rights Reserved





--------------------------------------------------------------------------------











 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

DEFINITIONS

1

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

6

2.1

Selection by Committee

6

2.2

Enrollment and Eligibility Requirements; Commencement of Participation

6

ARTICLE 3

DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/

 

 

COMPANY RESTORATION MATCHING AMOUNTS/

 

 

VESTING/CREDITING/TAXES

6

3.1

Minimum Deferral

6

3.2

Maximum Deferral

6

3.3

Timing of Deferral Elections

7

3.4

Withholding and Crediting of Annual Deferral Amounts

8

3.5

Company Contribution Amount

8

3.6

Profit Sharing Restoration Contribution Amount

9

3.7

Vesting

9

3.8

Crediting/Debiting of Account Balances

11

3.9

FICA and Other Taxes

12

ARTICLE 4

SHORT-TERM PAYOUT; UNFORESEEABLE EMERGENCIES

12

4.1

Short-Term Payout

12

4.2

Postponing Short-Term Payouts

13

4.3

Other Benefits Take Precedence Over Short-Term Payouts

13

4.4

Unforeseeable Emergencies

13

ARTICLE 5

RETIREMENT BENEFIT

14

5.1

Retirement Benefit

14

5.2

Payment of Retirement Benefit

14

ARTICLE 6

TERMINATION BENEFIT

15

6.1

Termination Benefit

15

6.2

Payment of Termination Benefit

15

ARTICLE 7

DEATH BENEFIT

16

7.1

Death Benefit

16

7.2

Payment of Death Benefit

16

ARTICLE 8

BENEFICIARY DESIGNATION

16





 

i

 







--------------------------------------------------------------------------------










 

TABLE OF CONTENTS

 

 

 

Page

8.1

BENEFICIARY

16

8.2

Beneficiary Designation; Change; Spousal Consent

16

8.3

Acknowledgment

17

8.4

No Beneficiary Designation

17

8.5

Doubt as to Beneficiary

17

8.6

Discharge of Obligations

17

ARTICLE 9

LEAVE OF ABSENCE

17

9.1

Paid Leave of Absence

17

9.2

Unpaid Leave of Absence

17

ARTICLE 10

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

18

10.1

Termination of Plan

18

10.2

Amendment

18

10.3

Plan Agreement

18

10.4

Effect of Payment

18

ARTICLE 11

ADMINISTRATION

18

11.1

Committee Duties

18

11.2

Administration Upon Change In Control

19

11.3

Agents

19

11.4

Binding Effect of Decisions

19

11.5

Indemnity of Committee

19

11.6

Employer Information

19

ARTICLE 12

OTHER BENEFITS AND AGREEMENTS

19

12.1

Coordination with Other Benefits

19

ARTICLE 13

CLAIMS PROCEDURES

19

13.1

Presentation of Claim

20

13.2

Notification of Decision

20

13.3

Review of a Denied Claim

20

13.4

Decision on Review

21

13.5

Legal Action

21

ARTICLE 14

TRUST

21





 

ii

 







--------------------------------------------------------------------------------










14.1

Establishment of the Trust

21

14.2

Interrelationship of the Plan and the Trust

21

14.3

Distributions From the Trust

21

ARTICLE 15

MISCELLANEOUS

21

15.1

Status of Plan

21

15.2

Unsecured General Creditor

22

15.3

Employer's Liability

22

15.4

Nonassignability

22

15.5

Not a Contract of Employment

22

15.6

Furnishing Information

22

15.7

Terms

22

15.8

Captions

22

15.9

Governing Law

23

15.10

Notice

23

15.11

Successors

23

15.12

Spouse's Interest

23

15.13

Validity

23

15.14

Incompetent

23

15.15

Domestic Relations Orders

23

15.16

Distribution in the Event of Income Inclusion Under Code Section 409A

24

15.17

Insurance

24

                           

                                                                                                                                    

        








 

iii

 







--------------------------------------------------------------------------------







Purpose

The purpose of this Plan is to provide specified benefits to a select group of
management or highly compensated Employees who contribute materially to the
continued growth, development and future business success of International Game
Technology, a Nevada corporation, and its subsidiaries, if any, that sponsor
this Plan.  This Plan shall be unfunded for tax purposes and for purposes of
Title I of ERISA.

This Plan is intended to comply with all applicable law, including Code Section
409A and related Treasury guidance and Regulations, and shall be operated and
interpreted in accordance with this intention.

ARTICLE 1
Definitions

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1

“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
 The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

1.2

“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount, Company Contribution Amount and Profit Sharing Restoration
Contribution Amount for any one Plan Year, plus (b) amounts credited or debited
to such amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year.  The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

1.3

“Annual Deferral Amount” shall mean that portion of a Participant's Base Salary,
Discretionary Cash Bonus, Cash Sharing and/or Commissions that a Participant
defers in accordance with Article 3 for any one Plan Year without regard to
whether such amounts are withheld and credited during such Plan Year.

1.4

“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan.  The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant.  The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date.  For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

1.5

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, cash-sharing, commissions, overtime,
fringe benefits, stock options, relocation expenses, incentive payments,
non-monetary awards, other fees, automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income).  Base Salary shall be calculated
before





 

 

 







--------------------------------------------------------------------------------

 




reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

1.6

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.7

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.8

“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution.  Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 6, as applicable, and in all
events subject to Article 7.

1.9

“Board” shall mean the board of directors of the Company.

1.10

“Cash Sharing” shall mean the net annual compensation based on Company
profitability and payable to a Participant in May and November of a Plan Year
under the Company’s cash sharing plan.

1.11

“Change in Control” shall mean the first to occur of any of the following
events:

(a)

Any “person” (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 (“Exchange Act”)) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
fifty percent (50%) or more of the Company’s capital stock entitled to vote in
the election of directors;

(b)

During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who, at the beginning of
such period constitute the board of directors of the Company, and any new
director (other than a director designated by a person who has entered into an
agreement with the Company to effect a transaction described in clause (a), (c),
(d) or (e) of this Section 1.10) whose election by the board of directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least three-fourths (3/4ths) of the directors then still in office, who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

(c)

The shareholders of the Company approve any consolidation or merger of the
Company, other than a consolidation or merger of the Company in which the
holders of the common stock of the Company immediately prior to the
consolidation or merger hold more than fifty percent (50%) of the common stock
of the surviving corporation immediately after the consolidation or merger;

(d)

The shareholders of the Company approve any plan or proposal for the liquidation
or dissolution of the Company; or








2




--------------------------------------------------------------------------------

 




(e)

The shareholders of the Company approve the sale or transfer of all or
substantially all of the assets of the Company to parties that are not within a
“controlled group of corporations” (as defined in Code Section 1563) in which
the Company is a member.

1.12

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

1.13

“Commissions” shall mean any annual compensation payable to a Participant as an
Employee based on his or her sales, excluding the Base Salary, Discretionary
Cash Bonus and Cash Sharing.

1.14

“Committee” shall mean the committee described in Article 11.

1.15

“Company” shall mean International Game Technology, a Nevada corporation, and
any successor to all or substantially all of the Company’s assets or business.

1.16

“Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

1.17

“Discretionary Cash Bonus” shall mean any compensation in addition to Base
Salary relating to services performed during any calendar year, whether or not
paid in such calendar year, payable to a Participant as an Employee under any
Employer’s annual cash bonus and cash incentive plans, excluding stock options.

1.18

“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

1.19

“Employee” shall mean a person who is an employee of an Employer.

1.20

“Employer(s)” shall be defined as follows:

(a)

Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.

(b)

For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)

The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

(ii)

All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable.  In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code Section 1563 for determining a controlled
group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code Section 414(c).

1.21

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.








3




--------------------------------------------------------------------------------

 




1.22

“Participant” shall mean any Employee (a) who is selected to participate in the
Plan, (b) whose executed Plan Agreement, Election Form and Beneficiary
Designation Form are accepted by the Committee, and (c) whose Plan Agreement has
not terminated.

1.23

“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

1.24

“Plan” shall mean the International Game Technology Deferred Compensation Plan
(Applicable to Post-2004 Deferrals), which shall be evidenced by this
instrument, as it may be amended from time to time, and by any other documents
that together with this instrument define a Participant’s rights to amounts
credited to his or her Account Balance.

1.25

“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant.  Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant.  Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

1.26

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.27

“Profit Sharing Plan” shall mean that certain IGT Profit Sharing Plan, as
amended from time to time.

1.28

“Profit Sharing Restoration Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.

1.29

“Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant
who is an Employee, a Separation from Service on or after the attainment of age
fifty-five (55).

1.30

“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death, as determined by the Committee in accordance with
Treas. Reg. §1.409A-1(h).  In determining whether a Participant has experienced
a Separation from Service, the following provisions shall apply:

(a)

For a Participant who provides services to an Employer as an Employee, except as
otherwise provided in part (c) of this Section, a Separation from Service shall
occur when such Participant has experienced a termination of employment with
such Employer.  A Participant shall be considered to have experienced a
termination of employment when the facts and circumstances indicate that the
Participant and his or her Employer reasonably anticipate that either (i) no
further services will be performed for the Employer after a certain date, or
(ii) that the level of bona fide services the Participant will perform for the
Employer after such date (whether as an Employee or as an independent
contractor) will permanently decrease to no more than 20% of the average level
of bona fide services performed by such Participant (whether as an Employee or
an independent contractor) over the immediately preceding 36-month period (or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as








4




--------------------------------------------------------------------------------

 




continuing intact, provided that the period of such leave does not exceed 6
months, or if longer, so long as the Participant retains a right to reemployment
with the Employer under an applicable statute or by contract.  If the period of
a military leave, sick leave, or other bona fide leave of absence exceeds 6
months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship shall be
considered to be terminated for purposes of this Plan as of the first day
immediately following the end of such 6-month period.  In applying the
provisions of this paragraph, a leave of absence shall be considered a bona fide
leave of absence only if there is a reasonable expectation that the Participant
will return to perform services for the Employer.

(b)

For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

(c)

For a Participant who provides services to an Employer as both an Employee and
an independent contractor, a Separation from Service generally shall not occur
until the Participant has ceased providing services for such Employer as both as
an Employee and as an independent contractor, as determined in accordance with
the provisions set forth in parts (a) and (b) of this Section, respectively.
 Similarly, if a Participant either (i) ceases providing services for an
Employer as an independent contractor and begins providing services for such
Employer as an Employee, or (ii) ceases providing services for an Employer as an
Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

1.31

“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i).

1.32

“Trust” shall mean one or more trusts established by the Company in accordance
with Article 14.

1.33

“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.








5




--------------------------------------------------------------------------------

 




1.34

“Years of Vesting Service” shall mean, with respect to a Participant, his or her
total years of vesting service as defined in and for purposes of the Profit
Sharing Plan.

ARTICLE 2
Selection, Enrollment, Eligibility

2.1

Selection by Committee.  Participation in the Plan shall be limited to a select
group of management or highly compensated Employees, as determined by the
Committee in its sole discretion.  From that group, the Committee shall select,
in its sole discretion, those individuals who may actually participate in this
Plan.

2.2

Enrollment and Eligibility Requirements; Commencement of Participation.

(a)

As a condition to participation, each selected Employee shall complete, execute
and return to the Committee a Plan Agreement, an Election Form and a Beneficiary
Designation Form by the deadline(s) established by the Committee in accordance
with the applicable provisions of this Plan.  In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines,
in its sole discretion, are necessary.

(b)

Each selected Employee who is eligible to participate in the Plan shall commence
participation in the Plan on the date that the Committee determines that the
Employee has met all enrollment requirements set forth in this Plan and required
by the Committee, including returning all required documents to the Committee
within the specified time period.

(c)

If an Employee fails to meet all requirements established by the Committee
within the period required, that Employee shall not be eligible to participate
in the Plan during such Plan Year.

ARTICLE 3
Deferral Commitments/Company Contribution Amounts/
Company Restoration Matching Amounts/ Vesting/Crediting/Taxes

3.1

Minimum Deferral.

(a)

Annual Deferral Amount.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Discretionary Cash Bonus,
Cash Sharing and/or Commissions in an aggregate minimum of $2,000.  If an
election is made for less than $2,000, if no election is made or if no election
can be made because the maximum amount that the Participant may defer under
Section 3.2 is less than $2,000, the amount deferred shall be zero.

(b)

Short Plan Year.  Notwithstanding the foregoing, if a Participant first becomes
a Participant after the first day of a Plan Year, then to the extent required by
Section 3.3 and Code Section 409A and related Treasury Regulations, the minimum
amount of the Participant’s Base Salary, Discretionary Cash Bonus, Cash Sharing
and/or Commissions, that may be deferred by the Participant for the Plan Year
shall be an amount equal to the minimum set forth above multiplied by a
fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.

3.2

Maximum Deferral.

(a)

Annual Deferral Amount.  For each Plan Year, a Participant may elect to defer,
as his or her Annual Deferral Amount, Base Salary, Discretionary Cash Bonus,
Cash Sharing and/or Commissions up to the following maximum percentages for each
deferral elected:








6




--------------------------------------------------------------------------------

 







Deferral

Maximum Amount

Base Salary

50%

Discretionary Cash Bonus

50%

Cash Sharing

50%

Commissions

50%




(b)

Short Plan Year.  Notwithstanding the foregoing, if a Participant first becomes
a Participant after the first day of a Plan Year, then to the extent required by
Section 3.3 and Code Section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Base Salary, Discretionary Cash Bonus, Cash Sharing
or Commissions that may be deferred by the Participant for the Plan Year shall
be determined by applying the percentages set forth in Section 3.2(a) to the
portion of such compensation attributable to services performed after the date
that the Participant’s deferral election is made.

3.3

Timing of Deferral Elections.  

(a)

General Timing Rule for Deferral Elections.  Except as otherwise provided in
this Section 3.3, in order for a Participant to make a valid election to defer
Base Salary, Discretionary Cash Bonus, Cash Sharing and/or Commissions, the
Participant must submit an Election Form on or before the deadline established
by the Committee, which in no event shall be later than the December 31st
preceding the Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.3(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with Section
 3.3(d) below.

(b)

Timing of Deferral Elections for Newly Eligible Plan Participants.  A selected
Employee who first becomes eligible to participate in the Plan on or after the
beginning of a Plan Year, as determined in accordance with Treas. Reg.
§1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg.
§1.409A-1(c)(2), may be permitted to make an election to defer the portion of
Base Salary, Discretionary Cash  Bonus, Cash Sharing and/or Commissions
attributable to services to be performed after such election, provided that the
Participant submits an Election Form on or before the deadline established by
the Committee, which in no event shall be later than 30 days after the
Participant first becomes eligible to participate in the Plan.

If a deferral election made in accordance with this Section 3.3(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

Any deferral election made in accordance with this Section 3.3(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

(c)

Timing of Deferral Elections for Performance-Based Compensation.  Subject to the
limitations described below, the Committee may determine that an irrevocable
deferral








7




--------------------------------------------------------------------------------

 




election for an amount that qualifies as Performance-Based Compensation may be
made by submitting an Election Form on or before the deadline established by the
Committee, which in no event shall be later than 6 months before the end of the
performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.3(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation.  In no event shall a deferral
election submitted under this Section 3.3(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

(d)

Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.  With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

Any deferral election(s) made in accordance with this Section 3.3(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.4

Withholding and Crediting of Annual Deferral Amounts.  For each Plan Year, the
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Salary payroll in equal amounts, as adjusted from time
to time for increases and decreases in Base Salary.  The Discretionary Cash
Bonus, Cash Sharing and/or Commissions portion of the Annual Deferral Amount
shall be withheld at the time the Discretionary Cash Bonus, Cash Sharing or
Commissions are or otherwise would be paid to the Participant, whether or not
this occurs during the Plan Year itself.  Annual Deferral Amounts shall be
credited to the Participant’s Annual Account for such Plan Year at the time such
amounts would otherwise have been paid to the Participant.

3.5

Company Contribution Amount.

(a)

For each Plan Year, an Employer may be required to credit amounts to a
Participant’s Annual Account in accordance with employment or other agreements
entered into between the Participant and the Employer, which amounts shall be
part of the Participant’s Company Contribution Amount for that Plan Year.  Such
amounts shall be credited to the Participant’s Annual Account for the applicable
Plan Year on the date or dates prescribed by such agreements.

(b)

For each Plan Year, an Employer, in its sole discretion, may, but is not
required to, credit any amount it desires to any Participant’s Annual Account
under this Plan, which amount shall be part of the Participant’s Company
Contribution Amount for that Plan Year.  The amount so credited to a Participant
may be smaller or larger than the amount credited to any other Participant, and
the amount credited to any Participant for a Plan Year may be zero, even though
one or more other Participants receive a Company Contribution








8




--------------------------------------------------------------------------------

 




Amount for that Plan Year.  The Company Contribution Amount described in this
Section 3.5(b), if any, shall be credited to the Participant’s Annual Account
for the applicable Plan Year on a date or dates to be determined by the
Committee.  If a Participant is not employed by an Employer as of the last day
of a Plan Year other than by reason of his or her Retirement or death while
employed, the Company Contribution Amount for that Plan Year shall be zero.

(c)

If not otherwise specified in the Participant’s employment or other agreement
entered into between the Participant and the Employer, the amount (or the method
or formula for determining the amount) of a Participant’s Company Contribution
Amount shall be set forth in writing in one or more documents, which shall be
deemed to be incorporated into this Plan in accordance with Section 1.24, no
later than the date on which such Company Contribution Amount is credited to the
applicable Annual Account of the Participant.

3.6

Profit Sharing Restoration Contribution Amount.  A Participant's Profit Sharing
Restoration Contribution Amount for any Plan Year shall be equal to the
difference between (i) the amount of employer matching contributions the
Participant would have received under Section 3.3 of the Profit Sharing Plan for
the period under the Profit Sharing Plan that corresponds to the Plan Year, but
for the Participant’s deferral election under this Plan, and (ii) the amount of
employer matching contributions the Participant actually received under Section
3.3 of the Profit Sharing Plan for the period under the Profit Sharing Plan that
corresponds to the Plan Year.  If a Participant is not employed by an Employer
as of the last day of a Plan Year other than by reason of his or her Retirement
or death, the Profit Sharing Restoration Contribution Amount for such Plan Year
shall be zero.  In the event of Retirement or death, a Participant shall be
credited with the Profit Sharing Restoration Contribution Amount for the Plan
Year in which he or she Retires or dies.  Any Company Profit Sharing Restoration
Amount, and amounts debited or credited thereon in accordance with Section 3.8,
which has been forfeited under Section 3.7 during a Plan Year shall be allocated
as of the last day of the Plan Year to the Company Profit Sharing Restoration
Accounts of the other eligible Participants in the Plan during that Plan Year in
accordance with the methodology set forth in Section 3.10 of the Profit Sharing
Plan as interpreted by the Committee in its sole and absolute discretion.

3.7

Vesting.

(a)

A Participant shall at all times be 100% vested in the portion of his or her
Account Balance attributable to Annual Deferral Amounts, plus amounts credited
or debited on such amounts pursuant to Section 3.8.

(b)

A Participant shall be vested in the portion of his or her Account Balance
attributable to any Company Contribution Amounts and Profit Sharing Restoration
Contribution Amounts, plus amounts credited or debited on such amounts pursuant
to Section 3.8, in accordance with the following schedule:

(i)

In the case of any Participant who was, or is, employed by an Employer on or
after January 1, 2008:

Years of Vesting Service on Date of Separation From Service

Vested Percentage

Less than 1 year

0%

More than 1 but less than 2 years

10%

More than 2 but less than 3 years

20%

More than 3 but less than 4 years

40%











9




--------------------------------------------------------------------------------

 







More than 4 but less than 5 years

60%

More than 5 but less than 6 years

80%

6 years or more

100%




(ii)

In the case of any Participant whose employment with an Employer terminated
prior to January 1, 2008:

Years of Vesting Service on Date of Separation From Service

Vested Percentage

Less than 1 year

0%

More than 1 but less than 2 years

10%

More than 2 but less than 3 years

20%

More than 3 but less than 4 years

30%

More than 4 but less than 5 years

45%

More than 5 but less than 6 years

60%

More than 6 but less than 7 years

80%

7 years or more

100%




(c)

Notwithstanding anything to the contrary contained in this Section 3.7, in the
event of a the Participant’s death prior to a Separation from Service, or a
Change in Control, any amounts that are not vested in accordance with Section
3.7(b) above, shall immediately become 100% vested (if it is not already vested
in accordance with the above vesting schedule).

(d)

Notwithstanding subsection 3.7(c) above, the vesting schedule described in
Section 3.7(b) above shall not be accelerated to the extent that the Committee
determines that such acceleration would cause the deduction limitations of
Section 280G of the Code to become effective.  In the event of such a
determination, the Participant may request, no later than 60 days after the date
the Committee notifies the Participant in writing that his or her vesting will
not be fully accelerated in accordance with the foregoing sentence, independent
verification of the Committee’s calculations with respect to the application of
Section 280G.  Such request must be made in writing to the Committee.  In such
case, the Committee must provide to the Participant within 30 business days of
its receipt of such a request an opinion from a nationally recognized accounting
firm selected by the Participant (the “Accounting Firm”).  The opinion shall
state the Accounting Firm’s opinion that any limitation in the vested percentage
hereunder is necessary to avoid the limits of Section 280G and contain
supporting calculations, and the Participant’s vesting (to the extent not
previously accelerated) shall be accelerated to the maximum extent possible
(within the determination made by the Accounting Firm) such that the limitations
of Section 280G of the Code will not be triggered.  The cost of such opinion
shall be paid for by the Company.

(e)

Section 3.7(d) shall not prevent the acceleration of the vesting schedule
described in Sections 3.7(b) if such Participant is entitled to a “gross-up”
payment, to eliminate the effect of the Code section 4999 excise tax, pursuant
to his or her employment agreement or other agreement entered into between such
Participant and the Employer.

3.8

Crediting/Debiting of Account Balances.  In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion,








10




--------------------------------------------------------------------------------

 




amounts shall be credited or debited to a Participant's Account Balance in
accordance with the following rules:

(a)

Measurement Funds.  The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance.  As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund.  Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.

(b)

Election of Measurement Funds.  A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in Section
3.8(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance.  If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion.  The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
 If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence.  Notwithstanding the foregoing, the Committee, in
its sole discretion, may impose limitations on the frequency with which one or
more of the Measurement Funds elected in accordance with this Section 3.8(b) may
be added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.

(c)

Proportionate Allocation.  In making any election described in Section 3.8(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d)

Crediting or Debiting Method.  The performance of each Measurement Fund (either
positive or negative) will be determined on a daily basis based on the manner in
which such Participant’s Account Balance has been hypothetically allocated among
the Measurement Funds by the Participant.

(e)

No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund.  In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall








11




--------------------------------------------------------------------------------

 




have any rights in or to such investments themselves.  Without limiting the
foregoing, a Participant's Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company or the Trust; the Participant shall at all times remain an unsecured
creditor of the Company.

3.9

FICA and Other Taxes.

(a)

Annual Deferral Amounts.  For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Discretionary Cash
Bonus, Cash Sharing and/or Commissions that is not being deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such Annual Deferral Amount.  If necessary, the Committee
may reduce the Annual Deferral Amount in order to comply with this Section 3.9.

(b)

Profit Sharing Restoration Contribution Amounts and Company Contribution
Amounts.  When a Participant becomes vested in a portion of his or her Account
Balance attributable to any Profit Sharing Restoration Contribution Amounts
and/or Company Contribution Amounts, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Discretionary Cash
Bonus, Cash Sharing and/or Commissions that is not deferred, in a manner
determined by the Employer(s), the Participant’s share of FICA and other
employment taxes on such amounts.  If necessary, the Committee may reduce the
vested portion of the Participant’s Profit Sharing Restoration Matching Amount
or Company Contribution Amount, as applicable, in order to comply with this
Section 3.9.

(c)

Distributions.  The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4
Short-Term Payout; Unforeseeable Emergencies

4.1

Short-Term Payout.  In connection with each election to defer an Annual Deferral
Amount, a Participant may elect to receive all or a portion of such Annual
Deferral Amount, plus amounts credited or debited on that amount pursuant to
Section 3.8, in the form of a lump sum payment, calculated as of the close of
business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Short-Term Payout”).  The
Benefit Distribution Date for the amount subject to a Short-Term Payout election
shall be the first day of any Plan Year designated by the Participant, which may
be no sooner than three Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

Subject to the other terms and conditions of this Plan, each Short-Term Payout
elected shall be paid out during a 45 day period commencing immediately after
the Benefit Distribution Date.  By way of example, if a Short-Term Payout is
elected for Annual Deferral Amounts that are earned in the Plan Year commencing
January 1, 2008, the earliest Benefit Distribution Date that may be designated
by a Participant would be January 1, 2012, and the Short-Term Payout would be
paid out during the 45 day period commencing immediately after such Benefit
Distribution Date.








12




--------------------------------------------------------------------------------

 




4.2

Postponing Short-Term Payouts.  A Participant may elect to postpone a Short-Term
Payout described in Section 4.1 above, and have such amount paid out during a 45
day period commencing immediately after an allowable alternative Benefit
Distribution Date designated in accordance with this Section 4.2.  In order to
make such an election, the Participant must submit an Election Form to the
Committee in accordance with the following criteria:

(a)

The election of the new Benefit Distribution Date shall have no effect until at
least 12 months after the date on which the election is made;

(b)

The new Benefit Distribution Date selected by the Participant for such
Short-Term Payout must be the first day of a Plan Year that is no sooner than 5
years after the previously designated Benefit Distribution Date; and

(c)

The election must be made at least 12 months prior to the Participant's
previously designated Benefit Distribution Date for such Short-Term Payout.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Short-Term Payout shall not be considered to be made
until the date on which the election becomes irrevocable.  Such an election
shall become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such
Short-Term Payout.

4.3

Other Benefits Take Precedence Over Short-Term Payouts.  Should an event occur
prior to any Benefit Distribution Date designated for a Short-Term Payout that
would trigger a benefit under Articles 5 through 7, as applicable, all amounts
subject to a Short-Term Payout election shall be paid in accordance with the
other applicable provisions of the Plan and not in accordance with this Article
4.

4.4

Unforeseeable Emergencies.

(a)

If a Participant experiences an Unforeseeable Emergency prior to the occurrence
of a distribution event described in Articles 5 through 7, as applicable, the
Participant may petition the Committee to receive a partial or full payout from
the Plan.  The payout, if any, from the Plan shall not exceed the lesser of (i)
the Participant's vested Account Balance, calculated as of the close of business
on or around the Benefit Distribution Date for such payout, as determined by the
Committee in accordance with provisions set forth below, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.  A Participant shall not be eligible to receive a
payout from the Plan to the extent that the Unforeseeable Emergency is or may be
relieved (A) through reimbursement or compensation by insurance or otherwise,
(B) by liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship or (C) by cessation
of deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 45 days
after such Benefit Distribution Date.  In addition, in the event of such
approval the Participant’s outstanding deferral elections under the Plan shall
be cancelled.

(b)

A Participant’s deferral elections under this Plan shall also be cancelled to
the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s Profit Sharing
Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3).








13




--------------------------------------------------------------------------------

 




ARTICLE 5
Retirement Benefit

5.1

Retirement Benefit.  If a Participant experiences a Separation from Service that
qualifies as a Retirement, the Participant shall be eligible to receive his or
her vested Account Balance in either a lump sum or annual installment payments,
as elected by the Participant in accordance with Section 5.2 (the “Retirement
Benefit”).  A Participant’s Retirement Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be the last day of the Plan Year in which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution the Retirement Benefit in accordance with
Section 5.2(b), the Benefit Distribution Date for the for the Retirement Benefit
shall be determined in accordance with Section 5.2(b).

5.2

Payment of Retirement Benefit.

(a)

A Participant, in connection with his or her commencement of participation in
the Plan shall elect on an Election Form to receive the Retirement Benefit in
the form of a lump sum or pursuant to an Annual Installment Method of up to 15
years.  If a Participant does not make any election with respect to the payment
of the Retirement Benefit, then such Participant shall be deemed to have elected
to receive the Retirement Benefit as a lump sum.

(b)

A Participant may change the form of payment for the Retirement Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)

The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)

The new Benefit Distribution Date for the Participant’s Retirement Benefit shall
be 5 years after the Benefit Distribution Date that would otherwise have been
applicable to such benefit; and

(iii)

The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Retirement
Benefit.

For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of payment for the Retirement Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
 Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Retirement Benefit.  Subject to the requirements
of this Section 5.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Retirement Benefit.

(c)

If the Participant is a Specified Employee, the lump sum payment shall be made,
or installment payments shall commence, no later than 45 days after the later of
(i) the first day after the end of the 6-month period immediately following the
date on which the Participant experiences such Separation from Service or (B)
the Participant’s Benefit Distribution Date.  For all other Participants, the
lump sum payment shall be made, or installment payments shall commence, no later
than 45 days after the Participant’s Benefit Distribution Date.  For all
Participants, remaining installments, if any, shall be paid no later than 45
days after each anniversary of the Participant’s Benefit Distribution Date.








14




--------------------------------------------------------------------------------

 




ARTICLE 6
Termination Benefit

6.1

Termination Benefit.  If a Participant experiences a Separation from Service
that does not qualify as a Retirement, the Participant shall receive his or her
vested Account Balance in either a lump sum or annual installment payments, as
elected by the Participant in accordance with Section 6.2 (the “Termination
Benefit”).  A Participant’s Termination Benefit shall be calculated as of the
close of business on or around the applicable Benefit Distribution Date for such
benefit, which shall be the date on which the Participant experiences a
Separation from Service; provided however, if a Participant changes the form of
distribution for the Termination Benefit in accordance with Section 6.2(b), the
Benefit Distribution Date for the Termination Benefit shall be determined in
accordance with Section 6.2(b).

6.2

Payment of Termination Benefit.

(a)

A Participant, in connection with his or her commencement of participation in
the Plan shall elect on an Election Form to receive the Termination Benefit in
the form of a lump sum or pursuant to an Annual Installment Method of up to 5
years.  If a Participant does not make any election with respect to the payment
of the Termination Benefit, then such Participant shall be deemed to have
elected to receive the Termination Benefit as a lump sum.

(b)

A Participant may change the form of payment for the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)

The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)

The new Benefit Distribution Date for the Participant’s Termination Benefit
shall be 5 years after the Benefit Distribution Date that would otherwise have
been applicable to such benefit; and

(iii)

The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Termination
Benefit.

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election to change the form of payment for the Termination Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
 Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Termination Benefit.  Subject to the
requirements of this Section 6.2(b), the Election Form most recently accepted by
the Committee that has become effective shall govern the form of payout of the
Participant’s Termination Benefit.

(c)

If the Participant is a Specified Employee, the lump sum payment shall be made,
or installment payments shall commence, no later than 45 days after the first
day after the end of the 6-month period immediately following the date on which
the Participant experiences such Separation from Service.  For all other
Participants, the lump sum payment shall be made, or installment payments shall
commence, no later than 45 days after the Participant’s Benefit Distribution
Date.  For all Participants, remaining installments, if any, shall be paid no
later than 45 days after each anniversary of the Participant’s Benefit
Distribution Date.








15




--------------------------------------------------------------------------------

 




ARTICLE 7
Death Benefit

7.1

Death Benefit.  In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance
in a lump sum payment (the “Death Benefit”).  The Death Benefit shall be
calculated as of the close of business on or around the Benefit Distribution
Date for such benefit, which shall be the last day of the Plan Year in which the
Participant’s death occurs.

7.2

Payment of Death Benefit.  The Death Benefit shall be paid to the Participant’s
Beneficiary(ies) no later than 45 days after the Participant’s Benefit
Distribution Date.  Notwithstanding the forgoing provisions of this Article 7,
if the Participant’s death occurs after the Participant experienced a Separation
from Service but prior to a complete distribution of his or her vested Account
Balance, then any portion of the Participant’s vested Account Balance that is
scheduled to be paid to the Participant’s Beneficiary(ies) as a result of such
Separation from Service during the Plan Year in which the Participant’s death
occurs pursuant to Article 5 or Article 6, as applicable, shall be paid to the
Participant’s Beneficiary(ies) in such Plan Year in accordance with such
schedule, and the portion, if any, of the Participant’s vested Account Balance
that remains unpaid as of the last day of such Plan Year (after giving effect to
any payments scheduled to be paid in such Plan Year) shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment no later than 45 days after
the last day of the Plan Year in which the Participant’s death occurs.

ARTICLE 8
Beneficiary Designation

8.1

Beneficiary.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

8.2

Beneficiary Designation; Change; Spousal Consent.  A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent.  A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time.  If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

8.3

Acknowledgment.  No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.

8.4

No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficia­ries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated








16




--------------------------------------------------------------------------------

 




Beneficiary shall be deemed to be his or her surviving spouse.  If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant's estate.

8.5

Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

8.6

Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 9
Leave of Absence

9.1

Paid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Partici­pant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.3.

9.2

Unpaid Leave of Absence.  If a Participant is authorized by the Participant's
Employer to take an unpaid leave of absence from the employ­ment of the Employer
for any reason, and such leave of absence does not constitute a Separation from
Service, such Participant shall continue to be eligible for the benefits
provided under the Plan.  During the unpaid leave of absence, the Participant
shall not be allowed to make any additional deferral elections.  However, if the
Participant returns to employment, the Participant may elect to defer an Annual
Deferral Amount for the Plan Year following his or her return to employment and
for every Plan Year thereafter while a Participant in the Plan, provided such
deferral elections are otherwise allowed and an Election Form is delivered to
and accepted by the Committee for each such election in accordance with
Section 3.3 above.

ARTICLE 10
Termination of Plan, Amendment or Modification

10.1

Termination of Plan.  Although each Employer anticipates that it will continue
the Plan for an indefinite period of time, there is no guarantee that any
Employer will continue the Plan or will not terminate the Plan at any time in
the future.  Accordingly, each Employer reserves the right to terminate the Plan
with respect to all of its Participants.  In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
 However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Section 3.8.  The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective.  In addition, following a Plan termination,
Participant Account Balances shall remain in the Plan and shall not be
distributed until such amounts become eligible for distribution in accordance
with the other applicable provisions of the Plan.  Notwithstanding the preceding
sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the
Employer may provide








17




--------------------------------------------------------------------------------

 




that upon termination of the Plan, all Account Balances of the Participants
shall be distributed, subject to and in accordance with any rules established by
such Employer deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).

10.2

Amendment.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer.  Notwithstanding the foregoing, (i) no
amendment or modification shall be effective to decrease the value of a
Participant's vested Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 10.2
or Section 11.2 of the Plan shall be effective.

10.3

Plan Agreement.  Despite the provisions of Sections 10.1, if a Participant's
Plan Agreement contains benefits or limitations that are not in this Plan
document, the Employer may only amend or terminate such provisions with the
written consent of the Participant.

10.4

Effect of Payment.  The full payment of the Participant’s vested Account Balance
in accordance with the applicable provisions of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant's Plan Agreement shall
terminate.

ARTICLE 11
Administration

11.1

Committee Duties.  Except as otherwise provided in this Article 11, this Plan
shall be administered by a Committee, which shall consist of the Board, or such
committee as the Board shall appoint.  Members of the Committee may be
Participants under this Plan.  The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administra­tion of this Plan, and (b) decide or resolve any
and all ques­tions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan.  Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself.  When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

11.2

Administration Upon Change In Control.  Within 120 days following a Change in
Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 11.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations.  Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

11.3

Agents.  In the administration of this Plan, the Committee or the Administrator,
as applicable, may, from time to time, employ agents and delegate to them such
administrative duties as it sees fit (including acting through a duly appointed
representative) and may from time to time consult with counsel.

11.4

Binding Effect of Decisions.  The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.








18




--------------------------------------------------------------------------------

 




11.5

Indemnity of Committee.  All Employers shall indemnify and hold harmless the
members of the Committee, any Employee to whom the duties of the Committee may
be delegated, and the Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee, any of
its members, any such Employee or the Administrator.

11.6

Employer Information.  To enable the Committee and/or Administrator to perform
its functions, the Company and each Employer shall supply full and timely
information to the Committee and/or Administrator, as the case may be, on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circum­stances of the Separation from Service or
death of its Participants, and such other pertinent information as the Committee
or Administrator may reasonably require.

ARTICLE 12
Other Benefits and Agreements

12.1

Coordination with Other Benefits.  The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for employees of
the Participant's Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

ARTICLE 13
Claims Procedures

13.1

Presentation of Claim.  Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan.  If such a claim relates
to the contents of a notice received by the Claimant, the claim must be made
within 60 days after such notice was received by the Claimant.  All other claims
must be made within 180 days of the date on which the event that caused the
claim to arise occurred.  The claim must state with particularity the
determination desired by the Claimant.

13.2

Notification of Decision.  The Committee shall consider a Claimant's claim
within a reasonable time, but no later than 90 days after receiving the claim.
 If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
 In no event shall such extension exceed a period of 90 days from the end of the
initial period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination.  The Committee shall notify the Claimant in
writing:

(a)

that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)

that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)

the specific reason(s) for the denial of the claim, or any part of it;

(ii)

specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;








19




--------------------------------------------------------------------------------

 




(iii)

a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)

an explanation of the claim review procedure set forth in Section 13.3 below;
and

(v)

a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

13.3

Review of a Denied Claim.  On or before 60 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant's duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim.  The Claimant (or the
Claimant's duly authorized representative):

(a)

may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claim for benefits;

(b)

may submit written comments or other documents; and/or

(c)

may request a hearing, which the Committee, in its sole discretion, may grant.

13.4

Decision on Review.  The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim.  If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60 day period.  In no event shall such
extension exceed a period of 60 days from the end of the initial period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination.  In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.  The decision must be
written in a manner calculated to be understood by the Claimant, and it must
contain:

(a)

specific reasons for the decision;

(b)

specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)

a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d)

a statement of the Claimant’s right to bring a civil action under ERISA Section
502(a).

13.5

Legal Action.  A Claimant's compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 14
Trust

14.1

Establishment of the Trust.  In order to provide assets from which to fulfill
its obligations to the Participants and their Beneficiaries under the Plan, the
Company may establish a trust by a trust agreement with a third party, the
trustee, to which each Employer may, in its discretion,








20




--------------------------------------------------------------------------------

 




contribute cash or other property, including securities issued by the Company,
to provide for the benefit payments under the Plan (the “Trust”).

14.2

Interrelationship of the Plan and the Trust.  The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust shall govern the rights of
the Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust.  Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

14.3

Distributions From the Trust.  Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

ARTICLE 15
Miscellaneous

15.1

Status of Plan.  The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that “is unfunded and is maintained by an
employer primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees” within the meaning
of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).  The Plan shall be
administered and interpreted (a) to the extent possible in a manner consistent
with the intent described in the preceding sentence, and (b) in accordance with
Code Section 409A and related Treasury guidance and Regulations.

15.2

Unsecured General Creditor.  Participants and their Bene­ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer.  For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

15.3

Employer's Liability.  An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant.  An Employer shall have no obliga­tion to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

15.4

Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable.  No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

15.5

Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant.  Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer as an Employee, or to interfere with the right of any Employer to
discipline or discharge the Participant at any time.








21




--------------------------------------------------------------------------------

 




15.6

Furnishing Information.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.

15.7

Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

15.8

Captions.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

15.9

Governing Law.  Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Nevada without
regard to its conflicts of laws principles.

15.10

Notice.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Deferred Compensation Plan (Applicable to Post-2004 Deferrals)

Administrative Committee

International Game Technology

9295 Prototype Drive

Reno, Nevada  89511-8986

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

15.11

Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer and its successors and assigns and the Participant
and the Participant's designated Beneficiaries.

15.12

Spouse's Interest.  The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

15.13

Validity.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.

15.14

Incompetent.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as








22




--------------------------------------------------------------------------------

 




the case may be, and shall be a complete discharge of any liability under the
Plan for such payment amount.

15.15

Domestic Relations Orders.  If necessary to comply with a domestic relations
order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has
determined that a spouse or former spouse of a Participant has an interest in
the Participant’s benefits under the Plan, the Committee shall have the right to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to such spouse or former spouse.

15.16

Distribution in the Event of Income Inclusion Under Code Section 409A.  If any
portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

15.17

Insurance.  The Employers, on their own behalf or on behalf of the trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose.  The Employers or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance.  The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.







IN WITNESS WHEREOF, the Company has signed this Plan document as of
___________________, 2008.

 

“Company”

 

 

 

a _________ corporation

 

By:

 

 

Title:

 











23


